UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7476



RICHARD LEE MULLEN, #143838,

                                            Plaintiff - Appellant,

          versus


GEORGE P. DODSON, Warden, Coffeewood Correc-
tional Center; ALBERT CRAMER, Physician,
Coffeewood Correctional Center; VIRGINIA
SMITH, Nurse, Coffeewood Correctional Center,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-566-R)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lee Mullen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Mullen v. Dodson, No. CA-97-566-R (W.D. Va. Oct. 8, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2